United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-422
Issued: October 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2011 appellant, through his attorney, filed a timely appeal from July 21
and November 3, 2011 merits decisions of the Office of Workers’ Compensation Programs’
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has sustained greater than a four percent
impairment to his left lower extremity; and (2) whether OWCP properly refused to reopen
appellant’s case for reconsideration of his claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 5, 1984 appellant, a 51-year-old clerk, injured his lower back while lifting
heavy rags from the floor of the warehouse. He filed a claim for benefits, which OWCP
accepted for lumbar strain and permanent aggravation of spondylolisthesis.
In a Form CA-7 dated July 23, 2009, appellant requested a schedule award based on a
partial loss of use of his left lower extremity.
In a report dated October 27, 2009, Dr. Martin Fritzhand, appellant’s treating physician, a
specialist in occupational medicine, found that appellant had a 12 percent left lower extremity
impairment pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) fifth edition.
In order to determine the degree of appellant’s left lower extremity impairment stemming
from his accepted lumbar strain and permanent aggravation of spondylolisthesis conditions,
OWCP referred him to Dr. F. Gregory Fisher, a specialist in orthopedic surgery, for a second
opinion examination. In a December 9, 2009 report, Dr. Fisher found that appellant had a four
percent impairment of the left lower extremity under the sixth edition of the A.M.A., Guides.
Relying on Table 16-11 at page 533 of the A.M.A., Guides,2 which rates impairments based on
sensory and motor deficits, he found that appellant had a severity level of 2, for impaired light
touch but retained sharp/dull recognition. Dr. Fisher applied this finding to Table 16-12, page
534 of the A.M.A., Guides,3 under which he found appellant’s mild severity deficit for peripheral
nerve/sciatica rated a grade of B, which yielded a four percent left lower extremity impairment
due to his permanent aggravation of spondylolisthesis condition.
In a December 28, 2009 report, an OWCP medical adviser concurred with Dr. Fisher’s
findings and determined that appellant had a four percent impairment of his left lower extremity.
By decision dated December 10, 2010, OWCP granted appellant a schedule award for a
four percent permanent impairment of the left lower extremity for the period June 18 to
September 6, 2010, for a total of 11.52 weeks of compensation.
By letter dated December 20, 2010, appellant, through his attorney, requested an oral
hearing, which was held on April 18, 2011.
In a report dated May 3, 2011, Dr. Fritzhand stated that he had reviewed his previous
findings from his October 27, 2009 report and found that appellant had a 14 percent left lower
extremity impairment under the sixth edition of the A.M.A., Guides. He did not indicate that he
had examined appellant again for purposes of evaluating his permanent impairment subsequent
to October 27, 2009. Dr. Fritzhand stated:
“I used The Guides Newsletter July/August 2009 to assess impairment.
[Appellant] has an L5 nerve root impairment. I used Table 16-11 (page 533) to
2

A.M.A., Guides 533.

3

Id. at 534

2

assess both sensory and motor impairments. He has a severity 3 (severe) sensory
deficit and a severity 1 (mild) motor deficit. I used [p]roposed Table 2 L5 nerve
root [c]lass 1. Table 16-6 GMFH2 and Table 16-8 GMCS2. Thus, C moves to H.
[Appellant] has a [six] percent impairment to the left lower extremity due to a
sensory deficit and a [nine] percent impairment to the left lower extremity due to
his motor deficit. I then used the Combined Value Chart. Thus, it is my medical
opinion that [appellant] has sustained a permanent partial impairment to the left
lower extremity of 14 percent.”
By decision dated July 6, 2011, an OWCP hearing representative found that, although the
medical evidence appellant submitted did not contain sufficient rationale to establish that he was
entitled to an additional schedule award, it was sufficient to require further development of the
case record. The hearing representative therefore set aside the December 10, 2010 decision and
directed OWCP to refer the case record, a statement of accepted facts and a copy of
Dr. Fritzhand’s May 3, 2011 report to an OWCP medical adviser. She directed the medical
adviser to review Dr. Fritzhand’s report and determine whether appellant had more than four
percent impairment to the left lower extremity pursuant to the sixth edition of the A.M.A.,
Guides.
In a July 13, 2011 report, Dr. Howard P. Hogshead, a specialist in orthopedic surgery and
an OWCP medical adviser, found that Dr. Fisher’s December 9, 2009 four percent impairment
rating for the left lower extremity was appropriate and in accordance with the sixth edition of the
A.M.A., Guides. He determined that Dr. Fritzhand’s May 3, 2011 report was not properly
rendered and did not meet the current standards of the sixth edition of A.M.A., Guides.
Dr. Hogshead stated:
“OWCP now recognizes only tables published by Dr. Chris Brigham in The
Guides Newsletter July/August 2009. Only extremity impairment resulting from
spinal nerve roots deficit, motor and/or sensory are recognized; i.e., a
radiculopathy. The intent is to preserve the same relative rating structure. Using
Table 2, page 6, a moderate sensory deficit of the L5 root, [g]rade C, appellant
had a three percent permanent impairment of the left lower extremity. No motor
deficit is recorded.”
“[Dr. Fritzhand’s May 3, 2011 report] changes the findings to severe sensory loss
and a mild motor loss. This is not correct. Continuing the calculation, he
alternates between diagnosis-based impairment methodology, Table 16-6 and the
tables in The Guides Newsletter. This is not correct. Dr. Fritzhand concludes that
there is [6] percent impairment due to sensory loss and a [9] percent impairment
due to motor loss, which he ‘combines’ [for a] 14 percent impairment of the left
lower extremity. Also incorrect.
“Based on the above errors and misrepresentations, the impairment remains at
four percent of the left lower extremity.”

3

By decision dated July 21, 2011, OWCP denied appellant’s request for an additional
schedule award. It found that the medical adviser’s July 13, 2011 report represented the weight
of the medical evidence.
By letter dated October 13, 2011, appellant’s attorney requested reconsideration. He
contended that OWCP either did not read or misinterpreted Dr. Fritzhand’s May 3, 2011 report
in its July 21, 2011 decision. Counsel further contended that OWCP failed to adhere to the
instruction of the hearing representative in her July 6, 2011 decision to further develop the case
record.
Appellant submitted an August 8, 2011 report from Dr. Paul R. Mitchell, an osteopath,
who stated that appellant was being treated for low back pain and had undergone a program of
pain management and medication. Dr. Mitchell diagnosed lumbar degenerative disc disease and
lumbar radiculitis but did not provide an impairment evaluation rendered under the protocols of
the sixth edition of the A.M.A., Guides. Appellant also resubmitted Dr. Fritzhand’s May 3, 2011
report.
By decision dated November 3, 2011, OWCP denied appellant’s application for review of
its schedule award decision on the grounds that it neither raised substantive legal questions nor
included new and relevant evidence sufficient to require it to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.7
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides. (6th ed. 2009).

6

Id.

7

Veronica Williams, 56 ECAB 367, 370 (2005).

8

Pamela J. Darling, 49 ECAB 286 (1998).

4

the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter “Rating Spinal Nerve Extremity Impairment using the sixth edition”
(July/August 2009) is to be applied.10
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on GMFH and if
electrodiagnostic testing were done, GMCS.11 The net adjustment formula is (GMFH - CDX) +
(GMCS - CDX).12
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained the conditions of lumbar strain and permanent
aggravation of spondylolisthesis. Appellant was granted an award on December 10, 2010 for a
four percent left lower extremity impairment based on the December 9, 2009 report of
Dr. Fisher, OWCP’s referral physician. He sought an additional schedule award and submitted
the May 3, 2011 report from Dr. Fritzhand, his treating physician, who rated a 14 percent left
lower extremity impairment. Dr. Hogshead, OWCP’s medical adviser, reviewed this report and
found that it did not provide a basis for an additional schedule award. The Board finds that the
weight of the medical evidence regarding appellant’s left lower extremity impairment rests with
the opinion of Dr. Hogshead, who provided an impairment rating in accordance with the
protocols and tables of the sixth edition of the A.M.A., Guides.
In his July 13, 2011 report, Dr. Hogshead explained that appellant’s impairment could be
rated as three percent left lower extremity impairment under Table 2, page 6, of The Guides
Newsletter July/August 2009, for a moderate sensory deficit of the L5 root, grade C. However,
he also noted that Dr. Fisher had rated appellant’s impairment as a four percent impairment as a
moderate sensory deficit. He noted that, under the previous schedule award, based on
Dr. Fisher’s December 9, 2009 report, no motor deficit was recorded. Dr. Hogshead concurred
with Dr. Fisher conclusion that appellant had a four percent left lower extremity impairment. As
noted above, for peripheral nerve impairments to the upper or lower extremities resulting from
9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
11

Supra note 2.

12

A.M.A., Guides 521.

5

spinal injuries, OWCP’s procedures indicate that The Guides Newsletter “Rating Spinal Nerve
Extremity Impairment using the sixth edition” (July/August 2009) is to be applied.13 The Board
finds that Dr. Hogshead, OWCP’s medical adviser, properly applied the A.M.A., Guides to rate
appellant’s left lower extremity impairment and that his report constitutes the weight of medical
opinion.
The Board also finds that the reports from Dr. Fritzhand are of limited probative value.
Dr. Fritzhand initially evaluated appellant’s permanent impairment status in a report dated
October 27, 2009. In the October 27, 2009 report, he stated that appellant had a three percent
sensory loss and a nine percent motor deficit. Yet in Dr. Fritzhand’s May 3, 2011 report, based
upon his October 27, 2009 findings, he concluded that appellant had a severe sensory loss and a
mild motor loss. Dr. Hogshead properly pointed out that Dr. Fritzhand’s conclusions in his
May 3, 2011 report were not proper, given the findings from the October 27, 2009 upon which
he relied. He also properly noted that Dr. Fritzhand had improperly combined diagnosis-based
impairment methodology at Table 16-6 of the sixth edition of the A.M.A., Guides and the tables
in The Guides Newsletter.
Dr. Fritzhand’s May 3, 2011 report did not provide sufficient findings required to meet
the standards for rating a lower extremity impairment for appellant’s condition set forth in the
sixth edition of the A.M.A., Guides and the July/August 2009 sixth edition of The Guides
Newsletter. OWCP properly determined that Dr. Fritzhand’s report did not provide a basis for an
additional schedule award under FECA.14 The Board will affirm the July 21, 2011 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by submitting relevant and
pertinent evidence not previously considered by OWCP.15 Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.16

13

See G.N., supra note 10.

14

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).
15

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

16

Howard A. Williams, 45 ECAB 853 (1994).

6

ANALYSIS -- ISSUE 2
Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law; he has not advanced a relevant legal argument not previously considered by OWCP; and
he has not submitted relevant and pertinent evidence not previously considered by OWCP. The
Board has held that the submission of evidence which does not address the particular issue
involved in the case does not constitute a basis for reopening the claim.17 The report from
Dr. Mitchell did not contain an impairment rating rendered in accordance with the applicable
tables and protocols of the A.M.A., Guides. Thus this report did not provide any rationalized
medical opinion pertinent to the relevant issue; i.e., whether appellant sustained any permanent
impairment of his left lower extremity from his accepted lumbar strain and permanent
aggravation of spondylolisthesis conditions. The May 3, 2011 report from Dr. Fritzhand was
previously submitted and is therefore cumulative and repetitive. Appellant’s reconsideration
request failed to show that OWCP erroneously applied or interpreted a point of law nor did it
advance a point of law or fact not previously considered by OWCP. OWCP did not abuse its
discretion in refusing to reopen his claim for a review on the merits in its November 3, 2011
nonmerit decision.
CONCLUSION
The Board finds that appellant is not entitled to a greater schedule award. The Board
finds that OWCP properly refused to reopen his case for reconsideration of his claim under 5
U.S.C. § 8128.

17

See David J. McDonald, 50 ECAB 185 (1998).

7

ORDER
IT IS HEREBY ORDERED THAT the November 3 and July 21, 2011 decisions of the
Office of Workers’ Compensation Programs’ are affirmed.
Issued: October 11, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

